Citation Nr: 1138008	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Although the claim was originally characterized as entitlement to service connection for chronic depression and bipolar disorder, the Veteran has also been diagnosed with PTSD from childhood trauma, an anxiety disorder, maladaptive personality traits, and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD included a claim for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To adequately reflect the claim, the issue has been amended accordingly to reflect service connection for any psychiatric disorder.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder because symptoms of his currently diagnosed bipolar disorder initially manifested during military service.  Specifically, the Veteran asserts that his outspokenness about rules and procedures made him a target towards criticism and threats.  The Veteran stated that there were too many people against him so he was unable to work or do anything and felt rejected and isolated.  The Veteran asserts that such contentions are evidenced by notation on his DD Form 214 indicating that he was discharged under honorable conditions due to unsuitability - apathy, defective attitude, or inability to expend effort constructively.  

The Veteran's service treatment records are negative for complaints or findings of any psychiatric disorder or symptoms.  The Veteran denied psychiatric symptoms on a November 1977 Report of Medical History and the associated Report of Medical Examination showed a normal psychiatric status, however, the Veteran did report a past head injury without further elaboration.  An August 1979 Discharge Examination Report notes a normal psychiatric status at that time and a September 1979 Mental Status Evaluation was normal.  

The Veteran's service personnel records show that in a November 1977 Character and Social Adjustment Evaluation, the Veteran reported smoking marijuana every two weeks.  It was further noted that his mother and father were deceased and his grandmother retained custody of him prior to his enlistment.  An October 1979 Army Discharge Review Board Case Report noted that the Veteran received Article 15's prior to joining his unit, in May 1979 for purchasing excess amounts of controlled items in March of that year, in July 1979 for being absent without leave (AWOL) and for purchasing excess amounts of controlled items in May of that year, in August 1979 for being AWOL, and there was a pending action for a RCP violation in June of that year.  The associated documentation of the aforementioned Article 15s are of poor quality and illegible.  In any event, the Veteran was counseled by both the First Sergeant and his Commander with conduct unsatisfactory and marginal efficiency.  A Pre Hearing Review noted that there was no information in the Veteran's personnel file upon which to conclude that he had a mental or medical problem during his period of service.  The Veteran's DD Form 214 states that he was discharged under honorable conditions due to unsuitability - apathy, defective attitude, or inability to expend effort constructively.

Following discharge, the Veteran asserts that he was treated for chronic depression and bipolar disorder as early as January 1980 at a private facility and at VA facilities as early as 1984.  However, correspondence received from such facilities indicated that no records were found for such times or may have been destroyed in accordance with state law.  

In any event, post service VA treatment records associated with the claims file show that VA treatment for mental health issues began in June 2000 whereby the Veteran was treated for cocaine and alcohol dependence, depression, an anxiety disorder (other), and maladaptive personality traits.  

In August 2003, private mental health treatment notes from an inpatient stay at an Atlanta, Georgia Hospital indicate that the Veteran presented for treatment following a suicide attempt due to stressors such as guilt over the loss of his family's vehicle, an inability to maintain employment, and memories of accidental fire-related deaths of a past wife and his five children in 1998.  However, the Board notes that the Veteran consistently denied having a wife or children throughout the record.  The Veteran's past psychiatric history was positive for treatment at Harlem Hospital at age 16 following his mother's death who was allegedly stabbed by her husband.  The Veteran was assessed with polysubstance abuse and a suicide attempt.  

VA treatment records from April 2004 to August 2005 show diagnoses of maladaptive personality traits, anxiety disorder, and depression.  In June 2007, the Veteran was diagnosed with bipolar disorder, a depressive episode, a history of cocaine and alcohol abuse with cocaine withdrawal, and rule out posttraumatic stress disorder (PTSD) from childhood trauma and adult violence.  A June 2007 VA treatment record noted that a psychiatric history began at age 8, possibly for significant enuresis that lasted until age 14, shortly before his father passed away.  Symptoms of a psychiatric disorder included multiple social stressors, and visual misconceptions.  In September and November 2007, VA treatment records show diagnoses of bipolar disorder - mixed type, and PTSD due to an extensive history of physical abuse by the Veteran's step-father.  In February 2008, a VA treatment note indicates that the Veteran had a history of anxiety secondary to auditory and visual hallucinations since the early 1980's.  On that occasion, he was diagnosed with schizoaffective and bipolar disorders with ongoing visual and auditory hallucinations.  From March through April 2008, VA treatment notes show diagnoses of schizoaffective disorder and anxiety around thinking about physical and emotional abuse by the Veteran's step-father against the background of his physical pain.  

In October 2009, the Veteran's sister submitted a statement indicating that the Veteran went into military service with a job, a girlfriend, a great sense of humor, and with hopes of making a career out of military service.  She stated that during basic training, the Veteran was in top shape mentally and physically, however, while in Korea, he wrote her letters indicating that he was experiencing prejudice issues, feelings of racism, and feelings that he may be shot by friendly fire.  Following service, the Veteran's sister stated that the Veteran suffered from depression and an inability to focus or maintain employment.  She stated that the Veteran attempted suicide for the first time around April 1980.  She stated that a claim for VA compensation was not filed at that time because she was unaware that VA could or would compensate for mental disabilities related to service.

Although the Veteran asserts that an acquired psychiatric disability manifested during service, the evidence outlined above indicates that it is unclear as to whether an acquired psychiatric disorder initially manifested prior to service, during service, or following service.  

In this regard, for purposes of service connection pursuant to § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The evidence currently includes the Veteran's report that he began experiencing psychiatric problems during service and multiple VA and private treatment records containing multiple psychiatric diagnoses following service, some of which, appear to be related to preexisting childhood traumas.  Accordingly, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Specifically, an opinion is required to address whether or not the Veteran's acquired psychiatric disorder is related to or had its onset during his military service, to include on the basis of aggravation of a pre-existing psychiatric disorder. 

As an additional matter, the Board notes that in July 2011, notice to the Veteran that the case was being transferred to the Board was returned as undeliverable.  To date, the Veteran has never formally updated his address with VA.  To prevent further correspondence from being mailed to the incorrect address and from being returned to VA as undeliverable, upon remand, the Veteran should be advised to keep his current mailing address on file with VA, and his correct mailing address should be ascertained and updated in the record.

Finally, the record reflects that the Veteran is currently in receipt of benefits from the Social Security Administration (SSA).  However, an application for SSA benefits, a decision awarding such benefits, and any underlying records upon which such a decision is based are not contained in the claims file.  As these records may be relevant to the current appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain the Veteran's current mailing address and advise him to formally update this information with VA.

2. Notify the Veteran of the negative responses received from the New York and Georgia VA facilities pertaining to VA treatment records dating since 1980 and 1984, and of the negative response received from the Kings County Hospital pertaining to private treatment records dating from January to October 1980.

3. Obtain mental health treatment records from the Hudson Valley VA Health Care System dating since July 2009.

4. Contact the SSA and request copies of the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

5. After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any acquired psychiatric disorder(s).  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the Veteran currently have a psychiatric disorder other than a personality disorder?  If so, what is the diagnosis?

(b) Was a currently diagnosed psychiatric disorder present during service?  The examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service. 

(c) If a current psychiatric disorder was present during service, does the evidence of record clearly and unmistakably show (i.e., it is undebatable or the evidence cannot be misinterpreted and misunderstood) that the psychiatric disorder existed prior to his entry onto active duty in July 1978? 

(d) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

The examiner's attention is directed to the November 1977 Enlistment Examination Report showing a normal psychiatric system, a November 1977 Report of Medical History wherein the Veteran denied psychiatric problems but noted a past head injury without further explanation, a November 1977 Character and Social Adjustment Assessment whereby the Veteran reported smoking marijuana every 2 weeks prior to service and being in the custody of his grandmother due to his mother and father's passing, an October 1979 Recommendation for Elimination from the U.S. Army due to four past and one pending Article 15 disciplinary actions, an October 1979 Pre Hearing Review indicating that there was no information in the file upon which to conclude that the Veteran had mental or medical problems during his period of service, and the Veteran's DD Form 214 indicating that the Veteran was discharged under honorable conditions due to unsuitability - apathy, defective attitude or inability to expend effort constructively.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

6. After the above has been completed to the extent possible, review the record, to include addressing the issue of service connection for an acquired psychiatric disorder other than bipolar and chronic depression.  If additional development is needed, such should be accomplished.  If the claim for an acquired psychiatric disorder, to include bipolar disorder and chronic depression remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


